 In the Matterof NICHOLSON TERMINAL&DOCK Co.andINDUSTRIALUNION OF MARINE &SHIPBUILDING WORKERS OF AMERICA, C. I.O.Case No. R-5106.-Decided May 7,1943Mr. Frederick P. Mett,for the Board.Foster c1 Lott,byMr. Thomas L. Lott,of Detroit, Mich.,andMr.H. H. Parsons,of Ecorse, Mich., for the Company.Mr. Gerald Millen,of Detroit, Mich., for the C. I. O.Mr. T. E. Pelz,of Detroit, Mich., for Boilermakers.Mr. Charles E. Wright,andMr. Henry J. Murphy,both of Detroit,Mich., for theMachinists.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONAND , -DIRECTION OF ELECTIONSSTATEMENT OF THE CASE-Upon petition duly filed by Industrial Union of Marine and Ship-building,Workers of America, C. I. 0., herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Nicholson Terminal & Dock Co.,Ecorse,Michigan, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Charles E. Parsons, Trial Examiner., Said hearing was heldat Detroit, Michigan, on April 2, 1943.The Company, the C. I. 0.,International Brotherhood -of Boilermakers, Iron Shipbuilders andHelpers, of America, affiliated with the A. F. of L., herein called theBoilermakers, and International Association of Machinists, DistrictNo. 60, affiliated with the A. F. of L., herein called the Machinists,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, aiid to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :491\'L. It. B., No. 83.582 NICHOLSON TER'MIINAL & DOCK CO.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY583Nicholson Terminal &,Dock Co., a Michigan corporation, has itsprincipal place of business in Ecorse, Michigan, where it operatesa fuel dock and lake shipping terminal and is engaged in the gen-eral business of loading and unloading of ships, temporary storage.of freight, and ship repair work.During the winter season, theCompany has its machine shop devoted almost 90 percent-to marinecontract work and also operates its fuel yard as a domestic fuel yard.During the year 1942, the Company had an unusual volume of businessin its ship repair department due to its acceptance of several contractsfor the conversion of lake ships for ocean service.As a general rule,the materials unloaded by the Company at its dock have theirpoint of origin outside the State of Michigan.The Company loadsand unloads substantial quantities of coal, all of which is obtainedfrom points outside the State of Michigan.II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company,International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees ofthe Company.International Association of Machinists, District No. 60, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company._International Longshoremen's Association, Local 1324, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 17, 1942, a group of employee represent-atives informed the Company that the employees had taken a strawvote which indicated that they were divided between the C. I. O:and several other labor organizations, and that they no longer wishedto continue the bargaining agreement outstanding between the Com-pany'and the I. L. A. Thereafter, the Machinists submitted to the'While the'International Longshoremen'sAssociation,herein called the I:L.A., didnot appear at the hearing,we find that it is an interested party by virtue of the col-lective bargaining agreement hereinafter referred 'to. i584DECISIONS OFNATIONAL LABOR RELATIONS BOARDCompany a proposed, contract covering the machine workers of theCompany.The Company, however, declined to negotiate with theMachinists upon being informed that the C. I. O. had filed a peti-tion for investigation and certification of representatives.At the hearing, the Company contended that the present proceed-ing was barred by reason of its contract with the I. L. A.The con-tract, the last of a series between the Company and the I. L. A.,is a closed-shop agreement dated January 31, 1942, with a provi-,sion that if notice of a desire to negotiate a modification of thecontract or a different contract, to be effective after January 31,1943, is not given on or before December 31, 1942, the contract willcontinue in effect until January 31, 1944.Since the record discloses,not only that the Company received formal notice from the I. L. A.of a desire to negotiate a new contract within the aforesaid provi-sion, but also that on or about the same date the Company accepteda proposal of the Machinists to negotiate a separate contract for themachinists notwithstanding that the latter were included under thecontract with the I. L. A., we find that the contract is not a bar tothe present proceeding since the contract has either expired accordingto its terms or has been abrogated by mutual consent of the partiesthereto.A statement of the Regional Director, together with other evi-dence introduced at the hearing, indicates that the C. I. O. and theMachinists represent a substantial number of employees in the unitclaimed by each to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.-IV. THE APPROPRIATE UNITS; THE'DETE IMINATION OF REPRESENTATIVES,The C. 1. 0. contends that the appropriate unit should consist of allhourly rated employees exclusive of supervisory employees, clerical 1employees, and guards.This is substantially the same unit as that ineffect under the contract between the Company and the I. L. A.2 The Regional Director reported that the C.I.O. had submitted 73 signed authoriza-tion cards of which 47 were dated between January 1,1943, and April 1, 1943, and 26undated; thatof the 73 cards, 70 have the apparently genuine original signatures ofpersons whose names are on the Company's pay roll of February-9, 1943, containing 108names uithin the alleged appropriate unit.The Regional Director further reported that the Machinists had submitted 17 signedauthorization cards, dated between October 1, 1942, and January 1,1943; that of the17 cards, 13 bore the apparently genuine original signatures of persons whose navies areon the Company's pay roll of February 9, 1943, containing 16 names within the unitalleged to be appropriate by the Machinists.-The Regional Director further reported that no evidence of representation was receivedfrom`ether_the'.Boilermakers or the I. L. A.As noted"above the I. L A. has had acontract with-the Company. 585The Boilermakers contends for a similar unit comprising the em-ployees covered by the contract between the Company and the I. L. A.,excluding, however, the stevedores and machinists.The Machinists urges a separate unit for all hourly paid machineworkers both inside and outside the machine shop, including foremenif paid on an hourly basis.While some of the machinists do outside work repairing cranes andequipment throughout the yard, the machinists generally are confinedto the machine shop and do work which has no connection with the dockitself.Moreover, the machinists, contrary to the practice of the plantfor other classifications of employees, do not do work other than theirown when operations in the machine shop become slack. At the presenttime, practically all the machinists are members of the, Machinists'Local.Prior to the series of contracts between the Company and theI.L. A., the Machinists had a separate oral agreement with the Com-pany on the subject of wages.While they subsequently approved theindustrial unit of the I. L. A., the machinists reasserted their right toseparate representation in October of 1942, when they signed authoriza-tion cards for the Machinists' Local, at which time a representative ofthe Machinists negotiated with the president of the I. L. A. for a trans-fer of the machinists' members.The I. L. A. in substance relinquishedjurisdiction over the machinists and has not represented them sinceabout October 1942.More recently on the occasion of the straw votetaken by the I. L. A. and the subsequent conference with the Companyon December 17, 1942, the machinists neither participated nor wererepresented therein for the reason that they were being representedby the Machinists' Local, of which they were already members.We are of the opinion that the considerations are sufficiently balancedto make the desires of machinists themselves controlling in our deter-mination of the type of unit through which they shall bargain.3Weshall, accordingly, grant. the machinists an opportunity to determinewhether they desire to be represented for the purposes of collectivebargaining by the Machinists, the C. I. 0., or by neither labor organi-zation.In the event that a majority of the machinists select the Ma-chinists' Local, this group will constitute a single appropriate unit.If, on the other hand, the machinists select the C. 1. 0. and that organi-zation is also the choice of the remaining employees, the machinistswill be merged in and become part of the industrial unit.We shall,however, notwithstanding the request of the Machinists, exclude fromthe machinists' voting group all foremen who act in a supervisorycapacity or have the right either to hire or discharge employees or torecommend such action.' SeeMatterof theGoodyear Aircraft CorporationandPatternMakers League ofN. L. R. B. 298. 586DECISIONS OF NATIONAL. LABOR RELATIONS BOARDThere remains for consideration the question as to what, if any,exclusions shall be made from the industrial unit. In this respect,the C. I. O. would exclude only supervisory employees, clerical em=ployees, and guards'On the other hand, the Boilermakers would alsoexclude stevedores.While it appears that stevedores are now em-ployed by the Company in fewer numbers than formerly we see noreason why this group which has previously been included in theindustrial unit and for whom no other labor organization is at presentcontending should be deprived of the opportunity to bargain collec-tively through representatives of their choice.We shall, accordingly,include stevedores within the industrial unit.We'find that all hourly rated employees other than machine workers,but excluding supervisory employees, clerical employees, and guards,may constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.We shall,however, make no definite determination of the appropriate unit orunits at this time pending the result of the separate elections herein-above referred to.We find that the questions concerning representation which havearisen can best be resolved, by means of elections by secret ballotamong the employees in the aforesaid groups who-were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to, the limitations and additionsset forth in the Direction. In view of the fact that the Boilermakershas made no showing of-representation among employees of the Com-pany, we shall not accord the Boilermakers a place upon the ballotin the election among the employees other than machinists.Sincethe I. L. A. has recently represented these employees pursuant to con-tract, we shall accord it a place on the ballot.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by-Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and- Regulations-Series 2, as* amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nicholson Termi-nal & Dock Co., Ecorse, Michigan, elections by secret ballot shall beconducted as soon as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional I Director for, the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the followinggroups of employees who were employed during the pay-roll period iNICHOLSON' TERMINAL & DOCK CO.587immediately preceding the date of this Direction,including employeeswho did not work during said pay=roll period because they were illor on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves inperson at the polls,but excluding employees who have since quit orbeen'discharged for cause.-1.All hourly rated employees other than machine workers,employedby the- Company at its Ecorse, Michigan, plant, but excluding super-visory employees,clerical employees,and guards,to determine whetherthey desire to be represented by Industrial Union of Marine andShipbuilding Workers of America, C. I. 0., or by International Long-shoremen's Association,Local 1324, A. F. L., for the purposes ofcollective bargaining,or by neither.2.All hourly rated machine workers, employed by the Companyat its Ecorse, Michigan,plant, but excluding foremen who act in asupervisory capacity or have the right to hire or discharge employeesor to recommend such action to the Company,to determine whetherthey desire to be represented by International Association of Machin-ists,District No. 60, A. F. L., or by Industrial Union of Marine andShipbuildingWorkersof America,C. I. 0., for the purposes of col-lective bargaining,or by neither.i